Title: To George Washington from William Brown, 30 July 1780
From: Brown, William
To: Washington, George


					
						Sir
						Baskenridge [N.J.] July 30. 1780
					
					Several reasons, which, with me at least appeared of sufficient weight, have induced me within these few weeks to retire from the service of the army—I purposed before my departure to have waited on your Excellency at Head Quarters, & personally to have taken leave of my much esteemed acquaintance there; but the latter being rather an unpleasing task, I now beg leave to pay my respects to your Excellency by letter.
					The service of the department I belonged to was on many accounts becoming less & less respectable—from the precarious and undefined nature of its establishment, no proper regulation or discipline could be introduced or supported in it—whatever usefull service I have been able to perform in it has been done more by personal attention and private influence than in an official capacity; and there was no prospect of its being put on a better footing in a reasonable time, if ever: Upon the whole I found it not in my power by continuing here to benefit the service in a degree at all proportioned to the sacrifices I must thereby make of all my domestic attentions and private interest. Your Excellency will therefore, I hope hold me excusable for retiring from it.
					I have only to add, that I heartily wish your Excellency with the Armies under your command a glorious & successfull campaign and that I remain with the highest esteem and veneration for your Excellencys person & character Your most obedient & most hble Servant
					
						W. Brown
					
				